MEMORANDUM *
1. The district court properly denied the defendant’s motion to suppress the ammunition and firearm found during a search of the defendant’s trailer. Vadina expressly consented to the search, and the district court did not clearly err in the determining that his consent was freely and voluntarily given. See United States v. Patayan Soriano, 361 F.3d 494, 501-02 (9th Cir.2004).
2. The district court properly factored Vadina’s prior aggravated felony conviction into his sentencing calculus. Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), has not been vitiated by Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), or subsequent Supreme Court precedent. See United States v. Cortez-Arias, 403 F.3d 1111, 1114 n. 8 (9th Cir.2005); see also United States v. Quintana-Quintana, 383 F.3d 1052, 1053 (9th Cir.2004) (“We have repeatedly acknowledged that Apprendi carves out an exception for the fact of a prior conviction.”) (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.